Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 2, 5, 6, 8 and 13 have been cancelled.
	Claims 1, 3, 4, 7, 9-11 and 14-20 are pending. 
	Claims 15-20 are withdrawn from consideration. It is noted that the claims filed 6/27/22 have claim 16 listed as “original” rather than “withdrawn”. 

Withdrawn rejections
Applicant's amendments and arguments filed 6/27/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 1-4, 6 and 8-13 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN109364023A. Applicant’s amendment has overcome the rejection. Claims 1-14 were rejected under 35 U.S.C. 103(a) as being unpatentable over Ottoboni et al. (US 9561229) and Malhotra et al. (US 20170119800) and Babayan et al. (US 4847296) and Emend® Highlights of Prescribing Information April 2018 [online] retrieved on 1/21/22 from: https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/022023s017lbl.pdf; 23 pages). Applicant’s amendments and arguments are persuasive and the rejection is withdrawn. 

	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of Ottoboni et al. (US 9561229) does not teach or suggest, alone or in combination, the claimed subject matter. Applicant’s amendments and arguments are persuasive in that there is no motivation to pick and choose amongst the components taught by Ottoboni et al. to arrive at the claimed composition and stability limitation. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/12/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

 Conclusion
	Claims 1, 3, 4, 7, 9-11 and 14-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613